ORDER
PER CURIAM.
Curtis Selvey, Jr., appeals from the judgment upon his conviction of first-degree robbery, Section 569.020, RSMo 2000,1 first-degree assault, Section 565.050, and two .corresponding counts of armed criminal action, Section 571.015. We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b) (2012). .

. All further references are to RSMo 2000 unless otherwise indicated.